 



EXHIBIT 10.14

FOURTH AMENDMENT TO LEASE

      This Fourth Amendment to Lease (the “Amendment”) is entered into this 7th
day of February, 2002 by and between HUB PROPERTIES TRUST, a Maryland real
estate investment trust (“Landlord”) and BRIGHAM OIL AND GAS, L.P., a Delaware
limited partnership (“Tenant”).

WITNESSETH:

      WHEREAS, Investors Life Insurance Company of North America (“Original
Lessor”) and Tenant entered into that certain Two Bridgepoint Lease Agreement
dated September 20, 1996 (the “Original Agreement”) as amended by First
Amendment to Two Bridgepoint Lease Agreement dated April 11, 1997 (the “First
Amendment”), Second Amendment to Two Bridgepoint Lease Agreement dated
October 13, 1997 (the “Second Amendment”), and Commencement Date Declaration
dated November 26, 1997 (the “Declaration”), with respect to certain premises
located at Two Bridgepoint, located at 6300 Bridgepoint Parkway, Austin, Travis
County, Texas, as more particularly described in the Lease; and

      WHEREAS, Landlord, as successor to Original Lessor, and Tenant entered
into that certain Third Amendment to Two Bridgepoint Lease Agreement dated
November, 1998 (the “Third Amendment”); and

      WHEREAS, the Original Agreement, the First Amendment, the Second
Amendment, the Declaration, and the Third Amendment are hereinafter referred to
the “Lease”; and

      WHEREAS, Landlord and Tenant desire to amend the Lease, subject to and
upon the terms and conditions hereinafter provided;

      NOW THEREFORE, in consideration of the foregoing and for other
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:

      1. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Lease.

      2. Section 15.19 of the Lease is hereby amended by inserting the following
at the end of the third sentence thereof; and

Furthermore, for the period commencing January 1, 2002, and thereafter, so long
as Tenant is leasing all four (4) of the initially provided executive parking
spaces (the “Initial Spaces”) Landlord shall, following reasonable prior notice
from Tenant to Landlord, provide as many as four (4) additional executive
parking spaces (the “Additional Spaces”) beneath the Building at a cost of
$100.00 per space per month. The Initial Spaces and the Additional Spaces are
hereinafter collectively referred to as the “Executive Spaces”. Tenant shall
notify Landlord in writing (“Tenant’s Parking Notice”) of Tenant’s election to
lease some or all of

1



--------------------------------------------------------------------------------



 



the Initial Spaces (and if all of the Initial Spaces are leased, some or all of
the Additional Spaces), from time to time as required (but not more often than
monthly). Tenant’s Parking Notice shall include the number of Executive Spaces
Tenant requests and the date (not less than thirty (30) days after the date of
any Tenant’s Parking Notice) on which the lease of such Executive Spaces will
commence.

      3. Section 15.08 of the lease is hereby amended to reflect the address of
Landlord to be as follows:

Hub Properties Trust, c/o REIT Management & Research, LLC Austin Area Office,
800 West 34th Street, Suite 220, Austin, Texas 78705, Attn. Area Manager, with a
copy to Hub Properties Trust, 400 Centre Street, Newton, MA 02458, Attn.
Jennifer Clark.

      4. Tenant warrants and represents that it has dealt with no broker in
connection with the execution of this Amendments and agrees to indemnify and
hold Landlord harmless from and against any and all brokerage claims.

      5. Tenant, its successors and assigns, shall not assert nor seek to
enforce any claim for breach of the Lease (as amended) against any of Landlord’s
assets other than Landlord’s interest in the Property, and Tenant agrees to look
solely to such interest for the satisfaction of any liability or claim against
Landlord under the Lease (as amended), it being specifically agreed that in no
event whatsoever shall Landlord ever be personally liable for any such
liability. Tenant further acknowledges that the Declaration of Trust of Hub
Properties Trust provides, and Tenant agrees, that no trustee, officer,
director, general or limited partner, member, shareholder, beneficiary, employee
or agent (including any person or entity from time to time engaged to supervise
and/or manage the operation of Landlord) shall be held to any liability, jointly
or severally, for any debt, claim, demand, judgment, decree, liability or
obligation of any kind (in tort, contract or otherwise) of, against or with
respect to Landlord or arising out of any action taken or omitted for or on
behalf of Landlord.

      6. As amended hereby, the Lease is hereby ratified and confirmed.

2



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the date above first written.

            LANDLORD:

HUB PROPERTIES TRUST
      By:   /s/ Jennifer B. Clark         Name:   Jennifer B. Clark       
Title:   Senior vice President     

            TENANT:

BRIGHAM OIL & GAS, L.P.
      By:  Brigham, Inc.   Its:   Managing General Partner             

                  By:   /s/ David T. Brigham         Name:   David P. Brigham   
    Its: Vice President     

3